Title: From Thomas Jefferson to James McHenry, 25 November 1792
From: Jefferson, Thomas
To: McHenry, James



Dear Sir
Philadelphia Nov. 25. 1792.

Mr. Morris, our Minister at Paris, has recommended to me a Madame de la Mariniere, whom the troubles of St. Domingo have driven to Baltimore. He did it at the request of the Duke de Penthievre. Want of acquaintance myself in Baltimore, leaves me no means of complying with their request to procure her introduction into the best company, but to sollicit your attentions to the lady. The characters who interest themselves for her are a security to us that our services will be worthily bestowed, and will I hope excuse the liberty I take in recommending her to you. I am with great esteem Dear Sir your most obedient & most humble sert

Th: Jefferson

